                     UNITED STATES DISTRICT COURT
                       DISTRICT OF CONNECTICUT
 FABIOLA IS RA EL BEY,             ) CIVIL NO. 3:19-CV-336 (KAD)
      Plaintiff,                   )
                                   )
                                   )
      v.                           )
                                   )
                                   )
 THE HONORABLE JUDGE BARBARA       ) March 8, 2019
 BELLIS, et al.,                   )
      Defendants.

                      MEMORANDUM OF DECISION RE:
           MOTION FOR TEMPORARY RESTRAINING ORDER (ECF NO. 2)

Kari A. Dooley, United States District Judge

       The Motion for Temporary Restraining Order (ECF No. 2) is DENIED.

       The Plaintiff has not met the prerequisites for the issuance of a temporary restraining order

without notice under Fed. R. Civ. P. 65(b)(1)(A). Specifically, each named defendant is alleged to

have been acting in an official capacity as a judge of the superior or appellate court of the State of

Connecticut. It appears therefore that each is entitled to absolute judicial immunity. “Judges are

absolutely immune from liability for judicial acts[.]” Bliven v. Hunt, 418 F.Supp.2d 135, 137

(E.D.N.Y. 2005) (citing Stump v. Sparkman, 435 U.S. 349 (1978); Pierson v. Ray, 386 U.S. 547

(1967)); see also Bey v. Kravitz, No. 3:10-cv-00940-JBA (D. Conn. Feb. 15, 2011), aff’d, No. 11-

678 (2d Cir. Jul. 5, 2011), cert. denied, 565 U.S. 964 (2011) (same).

       Further, the Plaintiff’s allegations and request for relief appear to implicate both the

Rooker-Feldman abstention doctrine as well as the Younger abstention doctrine. Under the

Rooker–Feldman doctrine, federal courts lack subject matter jurisdiction over claims that

effectively challenge state court judgments. See D.C. Court of Appeals v. Feldman, 460 U.S. 462,

486–87, (1983); Rooker v. Fidelity Trust Co., 263 U.S. 413, 415–16, (1923). A claim is barred
under the Rooker–Feldman doctrine when (1) the federal court plaintiff lost in state court; (2) the

plaintiff complains of injuries caused by a state court judgment; (3) the plaintiff invites the federal

court to review and reject that judgment; and (4) the state court judgment was rendered prior to

the commencement of proceedings in the district court. See Exxon Mobil Corp. v. Saudi Basic

Indus. Corp., 544 U.S. 280, 284 (2005). Similarly, Younger and its progeny “espouse a strong

federal policy against federal-court interference with pending state judicial proceedings absent

extraordinary circumstances.” Middlesex Cty. Ethics Comm. v. Garden State Bar Ass’n, 457 U.S.

423, 431 (1982). The Supreme Court instructs that “[w]here vital state interests are involved, a

federal court should abstain unless state law clearly bars the interposition of the constitutional

claims.” Id. at 432 (internal quotations and citations omitted).

        Nor has the Plaintiff certified any efforts made to give notice to the Defendants of this

requested relief or the reasons as to why such notice should not be required under the circumstances

as mandated under Fed. R. Civ. P. 65(b)(1)(B).

       For all of the foregoing reasons, the Plaintiff’s Motion for Temporary Restraining Order is

DENIED.

       SO ORDERED at Bridgeport, Connecticut, this 8th day of March 2019.


                                               /s/ Kari A. Dooley
                                               KARI A. DOOLEY
                                               UNITED STATES DISTRICT JUDGE




                                                  2
